Name: EEC Council: Regulation No 7a adding certain products to the list in Annex II to the Treaty establishing the European Economic Community
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  energy policy;  tariff policy
 Date Published: nan

 68 Official Journal of the European Communities 30.1.61 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 71/61 REGULATION No 7a adding certain products to the list in Annex II to the Treaty establishing the European Economic Community Whereas the vinegar market cannot be dissociated from the ethyl alcohol market or from the wine market : HAS ADOPTED THIS REGULATION : Article 1 The following products shall be added to the list in Annex II to the Treaty : THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the provisions of the Treaty establishing the European Economic Community, and in particular Article 38 (3 ) thereof ; Having regard to the proposal from the Commission ; Whereas the addition of certain " products to Annex II to the Treaty, on which the Council must take a decision within the period and under the conditions laid down in Article 38 , will make applicable to those products the special and exceptional arrangements provided for in Articles 38 to 46 of the Treaty; whereas only agricultural products for which these arrangements are considered necessary should therefore be added to the Annex ; Whereas the colouring or flavouring of sugars , syrups and. molasses does not change these products sufficiently for there to be no risk of serious disturbances or fraud, which would be difficult to detect, if the products were made subject to arrangements differing from those governing non-coloured and non-flavoured sugars, syrups and molasses ; Whereas the processing of certain agricultural products into ethyl alcohol has distinct economic implications for these products, whose value it serves to increase substantially ; whereas the arrangements governing ethyl alcohol of agricultural origin cannot be separated from those governing basic products and must be taken into account when a common agricultural policy is established ; 1 No in the Brussels Nomenclature 2 Description of products 17.05 Flavoured or coloured sugars, syrups and molasses, but not including fruit juices containing added sugar in any proportion ex 22.08 ex 22.09 , Ethyl alcohol on neutral spirits, whether or not denatured, of any strength, ob ­ tained from agricultural products listed ¡n Annex II to the Treaty, excluding liqueurs and other spirituous beverages and compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages 22.10 Vinegar and substitutes for vinegar Article 2 This Regulation shall enter into force on 31 Decem ­ ber 1959 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1959 . For the Council The President PELLA